In proceedings, inter alia, to validate petitions designating all of the respondents, except the Village Clerk of Valley Stream, as candidates of the Integrity Party for the public offices of Mayor and Trustee of the Village of Valley Stream in the election to be held on March 20, 1979, the appeal is from a judgment of the Supreme Court, Nassau County, entered March 13, 1979, which directed the village clerk to place the respondent candidates’ names upon the appropriate ballots, including absentee ballots, as candidates of the Integrity Party. Judgment modified, on the facts, by deleting, as moot, the provision requiring that the names of the respondent candidates appear on absentee ballots as candidates of the Integrity Party. As so modified, judgment affirmed, without costs or disbursements (see Matter of Bates v Beyer, 36 AD2d 735). Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.